UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2009 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on form 6-K is a copy of the press release of Paragon Shipping Inc. (the "Company") dated August 11, 2009, announcing the Company's financial results for the second quarter and six months ended June 30, 2009 and quarterly dividend of $0.05 per share. Exhibit 1 For Immediate Release PARAGON SHIPPING INC. REPORTS SECOND QUARTER AND SIX MONTHS ENDED JUNE 30, 2009 RESULTS ATHENS, Greece, August 11, 2009 - Paragon Shipping Inc. (Nasdaq: PRGN), a global shipping transportation company specializing in drybulk cargoes, announced today its results for the second quarter and six months ended June 30, 2009. Commenting on the results, Michael Bodouroglou, Chairman and Chief Executive Officer of Paragon Shipping, stated, "We are pleased to announce another profitable quarter for Paragon with our strongest quarterly operating performance to date. This has been achieved through our significant charter coverage and disciplined approach to cost controls. On an adjusted basis, Paragon's financial performance during the second quarter of 2009 beat our 2008 second quarter results. Our fleet average timecharter income was higher, our daily expenses were lower and as a consequence our EBITDA was higher. As we previously announced, during the quarter we took advantage of the strengthening charter market by fixing the "Calm Seas" and "Coral Seas" on new two-year time charters. These new charter arrangements will increase our contractually fixed revenue days in 2010 and 2011 to 84% and 66%, respectively, providing us with significant stability in a potentially uncertain time in our markets. Gross contracted fleet revenue from our existing charters is approximately $323 million." Mr. Bodouroglou concluded, "In addition, in August, we contracted to sell one of our oldest vessels, the 1995 built handymax bulkcarrier "Blue Seas," which is scheduled to be delivered to the buyers between September and December 2009. The vessel will be redelivered from the current charter in the fourth quarter of this year and therefore, we have taken the decision to sell the vessel at what we believe to be an opportune time of relative strength in asset values. Finally, I am pleased to announce that we will again pay a quarterly dividend to shareholders of $0.05 per share." Second Quarter 2009 Financial Results: Time charter revenue for the second quarter of 2009 was $42.3 million, compared to $40.6 million for the second quarter of 2008. The Company reported net income of $15.8 million, or $0.48 per basic and diluted share, for the second quarter of 2009, calculated on 32,816,789 weighted average number of basic and diluted shares outstanding for the period and reflecting the impact of the non-cash items discussed below. For the second quarter of 2008, the Company reported net income of $24.6 million, or $0.91 per basic and diluted share, calculated on 26,927,648 weighted average number of basic shares and on 27,155,816 weighted average number of diluted shares. Excluding all non-cash items described below, adjusted net income for the second quarter of 2009 was $16.6 million, or $0.50 and $0.51 per basic and diluted share, respectively. This compares to adjusted net income of $13.4 million, or $0.49 per basic and diluted share, for the second quarter of 2008. Please refer to the table at the back of this press release for reconciliations of GAAP net income to non-GAAP adjusted net income and GAAP earnings per share to non-GAAP adjusted earnings per share. EBITDA was $27.2 million for the second quarter of 2009, compared to $35.6 million for the second quarter of 2008. This was calculated by adding to net income of $15.8 million for the second quarter of 2009, net interest expense and depreciation that in the aggregate amounted to $11.4 million for the second quarter of 2009. Adjusted EBITDA, excluding all non-cash items described below, was $27.3 million for the second quarter of 2009, compared to $23.7 million for the second quarter of 2008. Please see the table at the back of this release for a reconciliation of EBITDA and Adjusted EBITDA to net income. The Company operated 12 vessels during the second quarter of 2009, earning an average time charter equivalent rate, or TCE rate, of $36,833 per day, compared to an average of 11 vessels during the second quarter of 2008, earning an average time charter equivalent rate of $39,027 per day. Please see the table at the back of this release for a reconciliation of TCE rates to time charter revenue. Total adjusted operating expenses for the second quarter of 2009 were $6.6 million, or approximately $6,005 per day, including vessel operating expenses, management fees, general and administrative expenses and dry-docking costs, but excluding $0.2 million of share-based compensation for the period. For the second quarter of 2008, total adjusted operating expenses were $7.8 million, or approximately $7,764 per day, including vessel operating expenses, management fees and general and administrative expenses and drydocking costs, but excluding $0.1 million of share-based compensation. Second Quarter 2009 Non-cash Items The Company's results for the three months ended June 30, 2009 included the following non-cash items: ● Non-cash revenue of $4.6 million and depreciation expense of $0.7 million associated with below market time charters attached to vessels acquired, which increases net revenue (amortized over the remaining period of the time charter) and increases depreciation expense (amortized over the remaining useful life of the vessel). These non-cash items contributed an aggregate of $3.9 million to net income, or $0.12 to basic and diluted earnings per share, for the three months ended June 30, 2009. ● Impairment loss on the MV Blue Seas of $6.0 million, or $0.18 per basic and diluted share. ● An unrealized gain from interest rate swaps of $1.4 million, or $0.04 per basic and diluted share, respectively, for the three months ended June 30, 2009. ● Non-cash expenses of $0.2 million, or $0.01 per basic and diluted share, relating to the amortization for the three months ended June 30, 2009, of the compensation cost recognized for restricted common shares issued to executive officers, directors and employees. In the aggregate, these non-cash items reduced net income by $0.8 million, or $0.02 to earnings per basic and diluted share, for the three months ended June 30, 2009. Dividend Declared The Company's Board of Directors declared a quarterly dividend of $0.05 per share with respect to the second quarter of 2009, payable on September 7, 2009 to shareholders of record as of the close of business on August 25, 2009. Time Charter Coverage Update Pursuant to its time chartering strategy, Paragon Shipping Inc. mainly employs vessels under fixed rate charters for periods ranging from one to five years. The Company has secured under such contracts 98%, 84% and 66% of its fleet capacity in the remainder of 2009, in 2010 and in 2011, respectively. Cash Flows For the six months ended June 30, 2009, the Company generated net cash from operating activities of $43.5 million, compared to $39.4 million for the six months ended June 30, 2008. For the six months ended June 30, 2009, net cash used in investing activities was $40.0 million and net cash from financing activities was $33.3 million. For the six months ended June 30, 2008, net cash used in investing activities was $5.4 million and cash from financing activities was $16.5 million. Six months ended June 30, 2009 Financial Results: Time charter revenue for the six months ended June 30, 2009 was $83.9 million, compared to $81.1 million for the six months ended June 30, 2008. The Company reported net income of $35.0 million, or $1.17 per basic and diluted share for the six months ended June 30, 2009, calculated on 29,962,927 weighted average number of basic and diluted shares outstanding for the period and reflecting the impact of the non-cash items discussed below. For the six months ended June 30, 2008, the Company reported net income of $40.4 million, or $1.51 and $1.50 per basic and diluted share, respectively, calculated on 26,601,327 weighted average number of basic shares and on 26,961,407 weighted average number of diluted shares. Excluding all non-cash items described below, adjusted net income for the six months ended June 30, 2009 was $31.3 million, or $1.04 per basic and diluted share. This compares to adjusted net income of $27.6 million, or $1.03 and $1.02 per basic and diluted share, respectively, for the six months ended June 30, 2008. Please refer to the table at the back of this press release for reconciliations of GAAP net income to non-GAAP adjusted net income and GAAP earnings per share to non-GAAP adjusted earnings per share. EBITDA was $59.0 million for the six months ended June 30, 2009, compared to $62.8 million for the six months ended June 30, 2008. This was calculated by adding to net income of $35.0 million for the six months ended June 30, 2009, net interest expense and depreciation that in the aggregate amounted to $24.0 million for the six months ended June 30, 2009. Adjusted EBITDA, excluding all non-cash items described below, was $54.0 million for the six months ended June 30, 2009, compared to $48.6 million for the second quarter of 2008. Please see the table at the back of this release for a reconciliation of EBITDA and Adjusted EBITDA to net income. The Company operated 12 vessels during the six months ended June 30, 2009, earning an average time charter equivalent rate, or TCE rate, of $37,004 per day, compared to an average of 11 vessels during the six months ended June 30, 2008, earning an average time charter equivalent rate of $39,063 per day. Please see the table at the back of this release for a reconciliation of TCE rates to time charter revenue. Total adjusted operating expenses for the six months ended June 30, 2009 were $13.6 million, or approximately $6,284 per day, including vessel operating expenses, management fees, general and administrative expenses and dry-docking costs, but excluding $0.3 million of share-based compensation for the period. For the six months ended June 30, 2008, total adjusted operating expenses were $13.9 million, or approximately $6,938 per day, including vessel operating expenses, management fees and general and administrative expenses and drydocking costs, but excluding $0.3 million of share-based compensation. Six months ended June 30, 2009 Non-cash Items The Company's results for the six months ended June 30, 2009 included the following non-cash items: ● Non-cash revenue of $9.2 million and depreciation expense of $1.4 million associated with below market time charters attached to vessels acquired, which increases net revenue (amortized over the remaining period of the time charter) and increases depreciation expense (amortized over the remaining useful life of the vessel). These non-cash items contributed an aggregate of $7.8 million to net income, or $0.26 to basic and diluted earnings per share, for the six months ended June 30, 2009. ● Impairment loss on the MV Blue Seas of $6.0 million, or $0.20 per basic and diluted share. ● An unrealized gain from interest rate swaps of $2.2 million, or $0.07 per basic and diluted share, respectively, for the six months ended June 30, 2009. ● Non-cash expenses of $0.3 million, or $0.01 per basic and diluted share, relating to the amortization for the six months ended June 30, 2009, of the compensation cost recognized for restricted common shares issued to executive officers, directors and employees. In the aggregate, these non-cash items contributed $3.7 million to net income, or $0.12 to earnings per basic and diluted share, for the six months ended June 30, 2009. Conference Call and Webcast: The Company's management will host a conference call to discuss its second quarter and six months ended June 30, 2009 results on August 12, 2009 at 9:00 a.m. Eastern Time. Conference Call details:
